Citation Nr: 0900231	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-23 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a total rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David Glasser, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claims of 
entitlement to service connection for PTSD and TDIU.  A 
videoconference hearing was held before the undersigned 
Veterans Law Judge in October 2008.


FINDINGS OF FACT

1.  In a decision dated May 1999, the Board denied service 
connection for PTSD.  The veteran did not timely perfect an 
appeal of this decision.

2.  The evidence received since the unappealed May 1999 Board 
decision does not raise a reasonable possibility of 
substantiating the claim.

3.  The veteran is currently service-connected for a 
contusion and strain of the lumbar spine and coccyx, at a 40 
percent evaluation, and for the residuals of a bilateral 
mandible fracture at a 10 percent evaluation.  These 
evaluations combine to a 50 percent evaluation.  

4.  The veteran is not precluded from securing or following 
substantially gainful employment due solely to his service 
connected disabilities.




CONCLUSIONS OF LAW

1.  The May 1999 decision of the Board, which denied service 
connection for PTSD, is a final decision.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2008).  

2.  The evidence received since May 1999 Board decision, 
which denied service connection for PTSD, is not new and 
material and the claim for service connection for PTSD is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008). 

3.  The criteria for a total disability rating based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in September 2005, March 2006, May 2006, 
November 2006, and September 2008.  These letters informed 
the veteran of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and of what 
evidence the veteran should provide.  Therefore, the Board 
finds that any notice errors did not affect the essential 
fairness of this adjudication, and that it is not prejudicial 
to the veteran for the Board to proceed to finally decide 
this appeal.  The veteran was also specifically informed of 
the law as it pertains to effective dates by the September 
2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with a 
personal hearing.  Consequently, the duty to notify and 
assist has been satisfied.


Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).

Historically, the Board notes that the veteran's claim of 
entitlement to service connection for PTSD was last finally 
denied by a March 1999 Board decision.   The veteran was 
denied service connection for PTSD at that time, and in the 
January 1995 rating decision on which this Board decision was 
based, because, while there was some evidence of record 
showing a diagnosis of PTSD, the veteran's VA examination 
report did not show a confirmed diagnosis of PTSD, and no 
evidence had been presented showing that the veteran had any 
confirmed stressors in service.  The veteran's March 1999 
Board decision specifically indicated that the veteran's 
claim was denied because there was no competent medical 
evidence that the veteran currently suffered from PTSD that 
could be linked to his period of service.

As the veteran did not file an appeal of this Board decision, 
it is a final decision.  See 38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2008).  

Since this decision is final, the veteran's current claim of 
service connection for PTSD may be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been received 
sufficient to reopen the veteran's claim of entitlement to 
service connection for PTSD.  As noted above, the veteran's 
claim was denied previously not because there was no evidence 
of record that the veteran had PTSD, but because the 
preponderance of the medical evidence of record was found to 
indicate that the veteran did not have PTSD, and the evidence 
did not show the presence of any confirmed stressors.  The 
newly submitted evidence still does not show a confirmed 
diagnosis of PTSD, nor does it confirm the presence of any 
confirmed stressors.  The Board points out that some of the 
evidence of record, including numerous outpatient treatment 
records from a VA doctor who indicated that the veteran was 
diagnosed with PTSD, were duplicative of evidence already of 
record at the time of the veteran's previous final denial; 
this VA doctor's opinion that the veteran has PTSD was 
considered in the previous final Board decision of March 
1999.

The veteran submitted a statement from his brother, which 
indicates that the veteran was a changed person after he 
returned from the military.  However, the brother does not 
have any medical expertise which could help him determine 
whether the veteran has a current valid diagnosis of PTSD 
related to service, as such, this evidence is not material.

The veteran, in his hearing testimony before the Board in 
October 2008, indicated that he felt that his experiences in 
service, including being briefed to look out for snakes, 
caused his PTSD, however, the veteran's statements themselves 
are insufficient evidence on which to reopen a claim.

The veteran also submitted numerous records from the Social 
Security Administration, some of which are duplicative of 
evidence already of record, and some of which relate to other 
service and nonservice connected disabilities, therefore, 
this evidence is also not new and material.

Therefore, as the veteran was last finally denied service 
connection for PTSD because there was no competent medical 
evidence that the veteran currently has PTSD that can be 
linked to his period of service, and as no new and material 
evidence has been submitted showing that the veteran has PTSD 
and that it is related to a confirmed stressor, the Board 
finds that new and material evidence has not been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for PTSD, and the veteran's claim is 
therefore denied.


Entitlement to individual unemployability.

The veteran contends that service connection is warranted for 
individual unemployability.  In order to establish 
entitlement to TDIU due to service- connected disabilities, 
there must be impairment so severe that it is impossible for 
the average person to follow a substantially gainful 
occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 
(Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective 
criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a 
total rating when there is a single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation.  Subjective criteria, set forth at 
38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-
connected disability, a veteran is unable to secure or follow 
a substantially gainful occupation, and has a single 
disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 U.S.C.A. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment. 38 C.F.R. § 4.16(b).

Here, the record reflects that the veteran is service-
connected for a contusion and strain of the lumbar spine and 
coccyx, at a 40 percent evaluation, and for the residuals of 
a bilateral mandible fracture at a 10 percent evaluation.  
These evaluations combine to a 50 percent evaluation.  Thus, 
he fails to meet the percentage requirements of 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b). Rating boards 
should refer to the Director of the Compensation and Pension 
Service for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service- connected 
disabilities but who fail to meet the percentage requirements 
set forth in 38 C.F.R. § 4.16(a).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed. 38 C.F.R. § 4.16(b).  The 
rating board did not refer this case for extra-schedular 
consideration.

Reviewing the pertinent evidence of record however, the Board 
notes that, while the veteran's Social Security records show 
that he is in receipt of Social Security benefits in part due 
to a diagnosis of back strain, he is also in receipt of those 
benefits due to his non service connected personality 
disorder, and as well is disabled due to chronic bronchitis, 
which is also not service connected.  The submitted medical 
evidence shows treatment for a variety of disorders, both 
service connected and nonservice connected.  As such, the 
Board finds that a number of disabilities, both service, and 
nonservice connected, contribute to a current finding that 
the veteran is unemployable.  The Board, therefore, concludes 
that this case presents no unusual or exceptional 
circumstances that would justify a referral of the total 
rating claim to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration.

Thus, the Board finds that the preponderance of the evidence 
of record is against a finding that the veteran is 
unemployable solely due to his service connected 
disabilities.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and it must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for PTSD remains denied.

Entitlement to service connection for a total rating based on 
individual unemployability (TDIU) is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


